        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                   )
                                            )
       v.                                   )   2:19-cr-349-NR
                                            )
JOSE ROBERTO SANCHEZ                        )
ROMERO & JOSE RAMON CASTRO                  )
                                            )
VALDEZ,                                     )
                                            )
                                            )
              Defendants.

                                      OPINION
J. Nicholas Ranjan, United States District Judge

      Defendants Jose Roberto Sanchez Romero and Jose Ramon Castro Valdez each

move to suppress evidence of the narcotics found in their vehicle. A Pennsylvania

State Trooper seized the drugs after he pulled Defendants over, and subsequently

received consent from Defendants to search the vehicle. Defendants raise three

grounds to suppress the evidence. First, they argue that the initial traffic stop was

unlawful. Second, they argue that the state trooper unlawfully extended the traffic

stop. Third, they argue that they did not voluntarily consent to the search. Upon

review of the relevant facts and legal authorities, the Court finds Defendants’

arguments unavailing, and will deny Defendants’ motions for the following reasons.
      First, the state trooper had reasonable, articulable suspicion that Defendants

committed a traffic violation, which justified the initial stop. Second, after initiating

the stop, the state trooper quickly acquired reasonable, articulable suspicion of

Defendants’ criminal drug activity. In fact, the state trooper acquired the requisite

suspicion even before he had finished talking with Defendants, through their car

window, about ordinary traffic-related inquiries—in other words, the state trooper

acquired reasonable suspicion before any measurable extension of the stop occurred.

Thus, even assuming the state trooper extended and prolonged the traffic stop at

some point, he lawfully did so. Third, considering the totality of the circumstances,
        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 2 of 21




Mr. Romero voluntarily consented to the search of the vehicle. The state trooper’s

search was therefore lawful.

      For these reasons, discussed in full below, the Court will deny Defendants’

motions.

                                FINDINGS OF FACT

      As relevant to the Court’s analysis of Defendants’ motions, the Court makes

the following findings of fact (“FOF”). These findings are based on the testimony and

exhibits admitted into evidence at the December 17, 2020, suppression hearing:

      1.     Trooper Del Sordo has been with the Pennsylvania State Police since

2014. ECF 97, p. 10:15-20. In his role, he received training on various matters,

including narcotics identification and traffic stops. Id. at p. 11:1-8.

      2.     He also received various specialized training, including a program called

“SHIELD,” which is a “criminal interdiction-based training that focuses on the

interstates and highways.” Id. at pp. 11:9-12:23. Trooper Del Sordo’s specialized

training covered topics such as narcotics trafficking routes, the use of rental vehicles

in trafficking, masking agents inside vehicles, and the detection and signs of

deceptive/nervous behavior. Id.

      3.     Over his career, Trooper Del Sordo has conducted thousands of traffic

stops, including approximately 50 to 100 stops resulting in the seizure of a

“significant amount of drugs or money.” Id. at pp. 13:22-14:17.

      4.     In October 2019, Trooper Del Sordo was assigned to the TACET (“Troop

A Community Enforcement Team”) unit, a criminal interdiction team focused on

narcotics trafficking, among other things. Id. at pp. 13:10-21, 14:18-24.

      5.     On October 28, 2019, Trooper Del Sordo was on duty in a stationary,

unmarked police vehicle at eastbound mile marker 78 on Interstate 76, commonly




                                          -2-
        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 3 of 21




known as the Pennsylvania Turnpike. At that location, the interstate had two lanes

in each direction. Id. at p. 18:9-24.

      6.     The dashcam on Trooper Del Sordo’s vehicle 1 shows that October 28,

2019, was a clear and sunny day. Id. at pp. 18:25-19:2.

      7.     At around 10:15 a.m. that day, the Trooper observed a blue Toyota

Corolla, bearing California registration number 8FDG380, traveling in the right lane

at a reasonable speed. Trooper Del Sordo then observed the vehicle decrease speed

in an “overly cautious manner” as it approached his location, unlike the other vehicles

driving by him. Id. at pp. 19:3-20:2.

      8.     As this vehicle drove by Trooper Del Sordo, he saw two occupants inside

the vehicle. They appeared “rigid.” Id. at p. 20:3-9.

      9.     Based on his training and experience, Trooper Del Sordo believed this

vehicle to be a rental vehicle. He observed that the vehicle was generally plain, and

had no identifiers or personalization on it. Trooper Del Sordo knew, based on his

training and experience, that rental vehicles are commonly used for criminal

activities because they are generally plain and reliable. Id. at pp. 20:15-25, 27:9-19.

      10.    As the vehicle approached and drove by Trooper Del Sordo, it was in the

right lane of travel—the lane closest to the Trooper, who was stationary on the side

of the road. After passing him, the vehicle changed into the left lane of travel, which

Trooper Del Sordo believed was nervous and evasive behavior, meant to increase the

distance between the vehicle and him. Id. at p. 21:1-16.

      11.    Trooper Del Sordo then pulled out in his patrol unit and began

approaching the vehicle, which was now traveling in the left lane. Id. at p. 21:17-23.

      12.    As he approached the vehicle, it made a lane change back into the right

lane, and again decreased speed. This lane change resulted in the vehicle being

1The Court admitted Trooper Del Sordo’s dashcam video at the suppression hearing
as Government’s Exhibit 1. ECF 97, pp. 16:20-17:13.
                                         -3-
         Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 4 of 21




directly behind another vehicle—about one-and-a-half to two car-lengths behind the

other vehicle. Trooper Del Sordo observed that the vehicle was too close to the one in

front of it, which he concluded was a violation of Title 75, section 3310(a) of the

Pennsylvania Vehicle Code, 75 Pa. C.S. § 3310(a). Trooper Del Sordo reached this

conclusion based on the posted speed limit of 70 mph, the Pennsylvania State

Troopers’ recommendation to allow a one-second following distance for every ten mph

allowed under the speed limit, and the Pennsylvania Driver’s Manual’s

recommendation to maintain a four-second following distance between vehicles. Id.

at pp. 21:24-23:24.

        13.   After observing the traffic violation, the Trooper initiated a traffic stop

of the vehicle. Id. at p. 24:8-13.

        14.   After initiating the traffic stop, Trooper Del Sordo walked up to the

vehicle’s passenger side window and began talking with the two occupants, initially

asking for the driver’s license of the driver. At this point, the Trooper immediately

noticed a canned air freshener in the center console cupholder, which he knew was

potent and commonly used to mask the odor of narcotics. He also found it unusual in

that it was not the typical, less potent air freshener that hangs from the rearview

mirror, and that it was in what he believed to be a rental vehicle. Id. at pp. 25:17-

27:8.

        15.   The driver of the vehicle handed the Trooper a Mexico identification card

and a visa/border crossing card; the driver did not have a driver’s license. Based on

these cards, Trooper Del Sordo identified the driver as Mr. Valdez. The cards also

stated that Mr. Valdez was from Sinaloa, Mexico, which the Trooper understood was

an “epicenter for Mexican drug cartel operations.” Id. at pp. 27:20-29:16, 30:16-33:2.

        16.   Around the time he was handed Mr. Valdez’s cards, Trooper Del Sordo

realized that Mr. Valdez did not speak English. The Trooper thus began talking to



                                          -4-
          Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 5 of 21




the passenger of the vehicle, Mr. Romero, who did speak English. The Trooper stated

that he stopped the vehicle for following too closely. Id. at p. 33:4-14.

         17.   Trooper Del Sordo then asked whether the vehicle was a rental vehicle—

Mr. Romero confirmed it was, stated that he was the only authorized renter, and

provided the rental agreement. In response, the Trooper requested Mr. Romero’s

driver’s license. Mr. Romero provided a California driver’s license. Id. at pp. 33:15-

35:20.

         18.   Trooper Del Sordo then stated that he was going to check Defendants’

identifications in his computer, stated that he’ll “probably” just give Mr. Valdez a

warning, and requested their toll ticket. After looking at the toll ticket, Trooper Del

Sordo learned that Defendants entered the Pennsylvania Turnpike at the New

Stanton interchange; based on this information, as well as his training and

experience, the Trooper knew that Defendants’ travel followed a drug trafficking

corridor. Id. at pp. 36:19-37:17.

         19.   At Trooper Del Sordo’s request, Mr. Romero accompanied the Trooper

back to the police vehicle so that the Trooper could run his inquiries on his computer,

which is his common practice. Normally, Trooper Del Sordo would ask the driver to

accompany him, but because Mr. Valdez did not speak English, he asked Mr. Romero

instead. Trooper Del Sordo invited Mr. Romero to sit in the police vehicle’s front seat,

which Mr. Romero did. Id. at pp. 40:20-41:12.

         20.   After Trooper Del Sordo and Mr. Romero got into the police vehicle, the

Trooper began running inquiries on his computer, while simultaneously asking Mr.

Romero travel-related questions, including from where Defendants were coming and

to where they were going. Mr. Romero informed Trooper Del Sordo that Defendants

were traveling to buy a tractor-trailer truck—they started in California, traveled to

Arizona, and then Texas; because they did not find a truck to purchase in those

locations, Defendants were on their way to New Jersey to buy a truck there, despite

                                          -5-
        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 6 of 21




neither Defendant having a license authorizing them to drive a tractor trailer.

Trooper Del Sordo found many of Mr. Romero’s responses during this time to be

delayed, uncertain, and suspicious.      And in addition to finding Mr. Romero’s

responses suspicious, Trooper Del Sordo also understood New Jersey to be a

destination for “bulk narcotics.” Id. at pp. 42:2-43:10, 46:17-50:11.

      21.    In response to the Trooper’s questions, Mr. Romero also informed

Trooper Del Sordo that he had rented the vehicle in southern California. Based on

his training and experience, Trooper Del Sordo understood that southern California

was a distribution area for narcotics. Id. at pp. 50:12-51:9.

      22.    Trooper Del Sordo, relying on his training and experience, concluded

that Mr. Romero’s answers and travel plans were a deceptive cover story. Id. at p.

51:10-23.

      23.    Trooper Del Sordo then asked if there was anything illegal in

Defendants’ vehicle, which Mr. Romero denied. At this point, and as confirmed by

the dashcam audio, the following dialogue occurred between Trooper Del Sordo and

Mr. Romero, which Trooper Del Sordo understood to be Mr. Romero’s voluntary

consent to a search of the vehicle:

             Trooper Del Sordo: Can I search [the vehicle]?

             Mr. Romero: Yeah.

             Trooper Del Sordo: I can search it?

             Mr. Romero: Yeah.

             Trooper Del Sordo: OK, yeah this isn’t adding up to me. Alright, it’s

             weird, and it may be just weird, but to me it’s suspicious and I’m going

             to search your car so, um, you give me consent to search?

             Mr. Romero: Yeah.

             Trooper Del Sordo: OK, cool.

Id. at pp. 52:14-53:11; see also Govt. Supp. Ex. 1 (dashcam video/audio).

                                         -6-
          Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 7 of 21




      24.     Trooper Del Sordo and Mr. Romero were conversing inside the Trooper’s

car for less than eight minutes when Mr. Romero consented to the search. And after

the Trooper asked for consent, Mr. Romero immediately provided consent without

hesitation.

      25.     During the entire stop, Trooper Del Sordo was polite, disarming, and

conversational with Defendants. He did not exhibit any show of force, make any

threats or promises, or otherwise restrain or touch Defendants (prior to drugs being

found).

      26.     After Mr. Romero consented to the search, Trooper Del Sordo called one

other trooper for assistance. As the dashcam video shows, when the other trooper

arrived, Defendants stood with him several feet away from their vehicle, while

Trooper Del Sordo searched the vehicle.        During Trooper Del Sordo’s search,

Defendants made no indication, either verbal or non-verbal, that they did not consent

to the search. ECF 97, pp. 54:8-55:13.

      27.     Trooper Del Sordo found what looked to be narcotics in the trunk of

Defendants’ vehicle, at which point he arrested Defendants. Id. at pp. 55:14-56:15.

      28.     Overall, the Court finds Trooper Del Sordo’s testimony to be credible,

and further finds that the dashcam video and audio corroborate his testimony.

                         PROCEDURAL BACKGROUND

      Defendants were indicted on two counts: conspiracy to possess with intent to

distribute and distribute heroin and fentanyl; and possession with intent to distribute

heroin and fentanyl. They each now move to suppress the evidence of the narcotics.

ECF 57 (Mr. Romero’s motion); ECF 91 (Mr. Valdez’s motion). After the government

filed its opposition brief (ECF 86), the Court held a suppression hearing (ECF 94).




                                         -7-
          Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 8 of 21




The parties then filed post-hearing submissions.        ECF 102; ECF 104; ECF 105.

Defendants’ motions are now ready for disposition.

                              DISCUSSION & ANALYSIS

         Defendants’ motions to suppress rely on three arguments: (1) the initial traffic

stop was itself illegal; (2) the duration and scope of the traffic stop exceeded the

permissible bounds; and (3) Defendants did not voluntarily consent to the search of

the vehicle. 2 The Court disagrees with Defendants on each of these three issues,

which are discussed in turn.

    I.   The initial traffic stop was lawful.

         Defendants first argue that the traffic stop violated the Fourth Amendment,

so everything that occurred thereafter was the fruit of an illegal stop. 3 Specifically,
Defendants argue that Trooper Del Sordo lacked a sufficient basis to conduct the

traffic stop. The Court disagrees.

         A traffic stop constitutes a “seizure” of every individual inside the vehicle,

thereby implicating the Fourth Amendment’s protections against “unreasonable




2 Mr. Romero also moved to suppress certain statements he made to the police on
Miranda grounds, as well as data that the police acquired from his cellphone.
However, the parties now agree and stipulate that both Defendants were Mirandized,
and the government properly obtained a warrant before searching Mr. Romero’s
cellphone. See ECF 97, pp. 5:15-9:1. So these matters are no longer at issue.

3 “When a defendant moves to suppress evidence, he has the initial burden of
establishing a basis for his motion. The usual starting point is to determine whether
the seizure occurred without a warrant. When the defendant asserts that the
government seized him without a warrant, he easily clears his modest initial burden.
The burden then shifts to the government to prove by a preponderance of the evidence
that the officer’s seizure of the defendant reflected the protections of the Fourth
Amendment.” United States v. Wilburn, No. 18-115, 2021 WL 1310423, at *22 (W.D.
Pa. April 8, 2021) (Hornak, C.J.) (citations omitted). As there is no dispute here that
Defendants were seized without a warrant (through the traffic stop), the government
bears the burden to show that the Fourth Amendment was not violated.
                                           -8-
        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 9 of 21




seizures.” See, e.g., Whren v. United States, 517 U.S. 806, 809-10 (1996).4 As such, to

conduct a traffic stop, a police officer must have at least a reasonable, articulable

suspicion that a traffic violation occurred. See United States v. Green, 897 F.3d 173,

178 (3d Cir. 2018). In other words, while “a generally undemanding standard,” a

police officer bears the “initial burden of providing … specific, articulable facts to

justify a reasonable suspicion to believe that an individual has violated the traffic

laws.” United States v. Delfin-Colina, 464 F.3d 392, 397 (3d Cir. 2006) (cleaned up).

“Reasonable, articulable suspicion is a less demanding standard than probable cause

and requires a showing considerably less than preponderance of the evidence, and

only a minimal level of objective justification is necessary for [the] stop.” Id. at 396

(cleaned up); see also United States v. Sokolow, 490 U.S. 1, 7-10 (1989).

      To meet his burden of showing reasonable, articulable suspicion for the traffic

stop—and thus that the stop was permissible under the Fourth Amendment—the

officer must “(1) identify the ordinance or statute that he believed had been violated,

and (2) provide specific, articulable facts that support an objective determination of

whether any officer could have possessed reasonable suspicion of the alleged

infraction.” Delfin-Colina, 464 F.3d at 399.

      Trooper Del Sordo (and, as a consequence, the government) have met this

burden. First, at the suppression hearing, Trooper Del Sordo testified that he stopped

Defendants because they violated 75 Pa. C.S. § 3310(a), which states that a driver of


4 Because every individual inside the vehicle is “seized” during a traffic stop, both
Defendants have Fourth Amendment standing to challenge the traffic stop, as well
as the fruit of that allegedly illegal stop. See, e.g., Arizona v. Johnson, 555 U.S. 323,
332 (2009); United States v. Mosley, 454 F.3d 249, 253 (3d Cir. 2006) (“The violation
of Mosley’s Fourth Amendment rights was the traffic stop itself, and it is settled law
that a traffic stop is a seizure of everyone in the stopped vehicle. Thus passengers in
an illegally stopped vehicle have ‘standing’ to object to the stop, and may seek to
suppress the evidentiary fruits of that illegal seizure under the fruit of the poisonous
tree doctrine[.]” (cleaned up)). The government acknowledges this, and concedes that
Fourth Amendment standing is not at issue here. See ECF 105, p. 13, n.3.
                                          -9-
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 10 of 21




a “vehicle shall not follow another vehicle more closely than is reasonable and

prudent, having due regard for the speed of the vehicles and the traffic upon and the

condition of the highway.”5 FOF ¶¶ 12-13. Consistent with this testimony, during

the traffic stop itself, Trooper Del Sordo told Defendants that he had stopped them

for following a vehicle too closely. FOF ¶ 16. Trooper Del Sordo has thus identified

a statute he believed had been violated. See United States v. Mosley, 454 F.3d 249,

252 (3d Cir. 2006) (“[A]ny technical violation of a traffic code legitimizes a stop.”).

      Second, Trooper Del Sordo provided “specific, articulable facts that support an

objective determination … [of] reasonable suspicion of the alleged [traffic] infraction.”

Delfin-Colina, 464 F.3d at 399. Trooper Del Sordo credibly testified that while he

was driving behind Defendants, he observed Defendants change lanes, resulting in

Defendants’ vehicle being directly behind another vehicle. FOF ¶ 12. He then

determined that the distance between Defendants’ vehicle and the vehicle ahead of

Defendants did not comply with Section 3310(a). Id.

      Specifically, Trooper Del Sordo testified that Defendants’ vehicle was about

“one and a half to two car lengths behind” the other vehicle. FOF ¶ 12. In finding

this violated Section 3310(a), Trooper Del Sordo considered the posted speed limit (70

mph), the recommendations of Pennsylvania State Troopers, and the Pennsylvania

Driver’s Manual. FOF ¶ 12. That is, Pennsylvania State Troopers recommend that

drivers keep one car-length between vehicles for every ten-miles-per-hour allowed by

the speed limit (e.g., seven car-lengths between vehicles when the posted speed limit

is 70 mph), and the Pennsylvania Driver’s Manual’s recommendation is to allow a

four-second-following-distance between vehicles.        FOF ¶ 12.       Based on these

considerations, then, Trooper Del Sordo reasonably concluded that Defendants were



5The hearing transcript incorrectly indicates “Section 3110.” ECF 97, p. 22:12-23.
The Court finds this to be a scrivener transcription error.
                                          - 10 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 11 of 21




following the other vehicle too closely, in violation of Section 3310(a).6 And the Court

finds that Trooper Del Sordo’s dashcam video corroborates his testimony about the

close proximity of Defendants’ vehicle with the one ahead of it.

      Defendants allude that Trooper Del Sordo’s reason for the traffic stop was

pretextual, and that he pulled them over with the sole, specific intent to investigate

other crimes, including drug trafficking. While perhaps true, it ultimately does not

matter, at least according to the Supreme Court and Third Circuit. Both courts have

been clear that officers can engage in entirely pretextual stops, so long as they can

specifically cite a technical traffic violation justifying the stop. See, e.g., Whren, 517

U.S. at 813; Green, 897 F.3d at 178, n.3 (“Green’s argument that the stop was

pretextual is both true and immaterial. It has long been axiomatic that a traffic-

violation arrest is not rendered invalid by the fact that it was a mere pretext for a

narcotics search.” (cleaned up)); United States v. Wilson, 960 F.3d 136, 145 (3d Cir.

2020) (“[P]retext is irrelevant: the Supreme Court has established a bright-line rule

that any technical violation of a traffic code legitimizes a stop, even if the stop is

merely pretext for an investigation of some other crime.” (cleaned up)). For better or

worse, then, the Trooper’s subjective motivation for conducting the traffic stop is

irrelevant, and it does not matter if he conducted the traffic stop for a reason entirely

separate from the traffic violation that justified the stop.

      In sum, because “any technical violation of a traffic code legitimizes a stop,”

Mosley, 454 F.3d at 252, and because Trooper Del Sordo provided sufficient facts

demonstrating he “possessed reasonable suspicion of the alleged infraction,” Delfin-




6 See also Delfin-Colina, 464 F.3d at 398 (“[A]n officer need not be factually accurate
in her belief that a traffic law had been violated but, instead, need only produce facts
establishing that she reasonably believed that a violation had taken place.
Consequently, a reasonable mistake of fact does not violate the Fourth Amendment.”
(cleaned up)).
                                          - 11 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 12 of 21




Colina, 464 F.3d at 399, Trooper Del Sordo and the government have met their

burden. The traffic stop did not violate the Fourth Amendment.

II.   The duration and scope of the traffic stop were lawful.
      Defendants next argue that Trooper Del Sordo prolonged the traffic stop

without the requisite reasonable suspicion. The Court disagrees. Trooper Del Sordo

acquired reasonable suspicion of criminal drug activity before any measurable
extension of the stop occurred, so any prolonging or extension of the stop was lawful.

      An initially permissible traffic stop may, during the course of the stop, become

impermissible if it is unlawfully prolonged. See, e.g., Illinois v. Caballes, 543 U.S.

405, 407 (2005). A traffic stop may last only as long as reasonably necessary to

effectuate the purpose of the stop. See Rodriguez v. United States, 575 U.S. 348, 350,

354 (2015) (“Because addressing the infraction is the purpose of the stop, it may last

no longer than is necessary to effectuate that purpose. Authority for the seizure thus

ends when tasks tied to the traffic infraction are—or reasonably should have been—

completed.” (cleaned up)).7 That is, a “traffic stop may last as long as needed to

7 An officer, as part of the traffic stop, “may conduct certain unrelated checks” if the
purpose of the inquiries relates to traffic safety or the officer’s safety. Rodriguez, 575
U.S. at 355. This is because, “[b]eyond determining whether to issue a traffic ticket,
an officer’s mission [during the stop] includes ordinary inquiries incident to the traffic
stop. … These checks serve the same objective as enforcement of the traffic code:
ensuring that vehicles on the road are operated safely and responsibly.” Id. (cleaned
up); see also id. at 356 (“Traffic stops are especially fraught with danger to police
officers, so an officer may need to take certain negligibly burdensome precautions in
order to complete his mission safely.” (cleaned up)); Green, 897 F.3d at 179 (“[A]bsent
reasonable suspicion, any unrelated inquiries that measurably extend the duration
of a stop are unlawful. In describing what inquiries qualify as ‘unrelated,’ Rodriguez
drew a distinction between ordinary inquiries incident to a traffic stop, which serve
the purpose of enforcing the traffic code, and other measures aimed at detecting
criminal activity more generally. Actions like checking the driver’s license,
determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance are in the former
category of inquiries incident to a traffic stop. A dog sniff, being obviously focused on
the enforcement of drug—not traffic—laws, falls in the latter category[.]” (cleaned
up)).
                                          - 12 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 13 of 21




address the traffic violation that warranted the stop and attend to related safety

concerns.” United States v. Wilson, 960 F.3d 136, 145 (3d Cir. 2020) (cleaned up).

These related inquiries include, for example, “checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Rodriguez, 575 U.S.

at 355. To prolong the stop past this time needed to address the traffic violation, the

officer must have—at the moment the stop is extended—reasonable, articulable

suspicion of criminal activity separate from the traffic violation. See Wilson, 960 F.3d

at 145 (citations omitted); United States v. Clark, 902 F.3d 404, 410 (3d Cir. 2018).

      In determining whether the officer impermissibly prolonged the stop, the Court

must first determine whether the stop was prolonged, or “measurably extended,” in

the first place.8 See Green, 897 F.3d at 179. If so, the Court must then assess whether
the facts available to the officer, at the time of the extension, established reasonable

suspicion of criminal activity. See id.

      Reasonable suspicion, as noted above, is “a less demanding standard than

probable cause and requires a showing considerably less than preponderance of the

evidence[.]” Delfin-Colina, 464 F.3d at 396. It “is more than a mere hunch,” but

requires “only a particularized and objective basis for suspecting criminal activity.”

Green, 897 F.3d at 183 (cleaned up); see also Sokolow, 490 U.S. at 7-10. In assessing

reasonable suspicion, three “themes” must remain front and center: (1) “reasonable

suspicion must always be evaluated under the totality of the circumstances”; (2)

“when assessing the totality of the circumstances, courts recognize the particular

ability of law enforcement officers, based on training and experience, to make


8Any measurable extension, regardless of brevity, requires reasonable suspicion. See
Clark, 902 F.3d at 410, n.4 (“The Government’s argument that the brevity (20
seconds) of the criminal history questioning does not support it being off-mission also
fails given the Supreme Court’s explicit rejection of a de minimis exception in
Rodriguez.” (citation omitted)).
                                          - 13 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 14 of 21




inferences from and deductions about the cumulative information available to them

that might well elude an untrained person”; and (3) “reasonable suspicion cannot be

defeated by a so-called ‘divide-and-conquer’ analysis, whereby each arguably

suspicious factor is viewed in isolation and plausible, innocent explanations are

offered for each.” Green, 897 F.3d at 183 (cleaned up).

      Applying these principles to this case, the Court finds that Trooper Del Sordo

had reasonable, articulable suspicion of Defendants’ criminal drug activity before the

traffic stop was ever measurably extended.9

      That is, considering Trooper Del Sordo’s training and experience (FOF ¶¶ 1-4),

he had sufficient reasonable suspicion to justify a prolonged stop even before he had

finished making his initial traffic-related inquiries of Defendants. 10      See United

States v. Folks, 452 F. Supp. 3d 238, 251 (W.D. Pa. 2020) (Fischer, J.) (“In evaluating

the officer’s actions, the Court must defer to the ‘officer’s knowledge of the nature and

nuances of the type of criminal activity the officer has observed.’ … [Additionally],

the Third Circuit gives considerable deference to police officers’ determinations of



9 Defendants suggest one of the following moments to be the moment the stop was
measurably extended: “(1) the request for passenger identification; (2) the request for
toll records; (3) asking Defendant how long Valdez had been in the United States; (3)
getting Defendant into a police vehicle; (4) asking Defendant if he had a criminal
record; (5) any of the myriad of questions Del Sordo asked Defendant; or (6) any
questions after the last beep in the police vehicle while Defendant remained in the
police vehicle.” ECF 104, p. 47 (misnumbering in original). The government, on the
other hand, contends that the traffic stop was not measurably extended at any point
before Defendants consented to the search; but if the stop had been extended, it was
not until Trooper Del Sordo asked Mr. Romero if there was anything illegal in the
vehicle. ECF 105, p. 23.

10 Granted, some of Trooper Del Sordo’s observations may appear innocuous standing
alone. But “reasonable suspicion cannot be defeated by a so-called ‘divide-and-
conquer’ analysis, whereby each arguably suspicious factor is viewed in isolation and
plausible, innocent explanations are offered for each.” Green, 897 F.3d at 183
(citations omitted).
                                         - 14 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 15 of 21




reasonable suspicion.” (citations omitted)).      Everything that occurred thereafter

simply corroborated further Trooper Del Sordo’s reasonable suspicion.

      Indeed, even before initiating the traffic stop, Trooper Del Sordo began

acquiring reasonable suspicion of Defendants’ criminal activity.          He observed

Defendants driving in an “overly cautious manner,” and they appeared “rigid” as they

drove past him. FOF ¶¶ 7-8. He also observed Defendants change lanes after passing

him, so as to be in the lane farthest away from him. FOF ¶ 10. Trooper Del Sordo

considered this to be nervous and evasive behavior, which “is a pertinent factor in

determining reasonable suspicion.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000).

      Trooper Del Sordo, before the traffic stop, also believed Defendants’ vehicle to

be a rental vehicle, based on the vehicle’s general plainness and lack of “identifiers”

and “personalization.” FOF ¶ 9. Trooper Del Sordo understood that rental vehicles

are commonly used for criminal activities due to their general plainness and

reliability. FOF ¶ 9; see also United States v. Garner, 961 F.3d 264, 271-72 (3d Cir.

2020) (noting that an officer’s observation that the vehicle was a rental car is a

relevant consideration that can give rise to reasonable suspicion).

      After initiating the traffic stop and walking up to Defendants’ vehicle, Trooper

Del Sordo observed—while conducting traffic-related inquiries—several additional,

relevant considerations supporting his reasonable suspicion of criminal activity.

First, he immediately saw a canned air freshener in the car’s center console

cupholder—which he knew distributed a potent and overwhelming smell, was

noticeably different from the typical (and less potent) air freshener that hangs from

the rearview mirror, and typically isn’t used in rental vehicles. FOF ¶ 14. Trooper

Del Sordo knew that drug traffickers often use potent air fresheners to mask the smell

of narcotics from police officers and police K-9s. Id.; see also Garner, 961 F.3d at 272




                                         - 15 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 16 of 21




(noting that the trooper’s observation of potent air fresheners is a relevant

consideration that can give rise to reasonable suspicion).

      Further, after requesting Mr. Valdez’s driver’s license, but receiving a Mexico

identification card and visa/border crossing card instead, Trooper Del Sordo learned

that Mr. Valdez is from Sinaloa, Mexico—which Trooper Del Sordo believed was an

“epicenter for Mexican drug cartel operations.” 11 FOF ¶ 15. During this initial

exchange, Trooper Del Sordo also confirmed that Defendants’ vehicle was a rental

vehicle. FOF ¶ 17. Trooper Del Sordo also discovered, after requesting and receiving

Defendants’ toll ticket, that Defendants were traveling on a known drug trafficking

corridor. FOF ¶ 18; see also Garner, 961 F.3d at 272 (noting that Defendants’ journey

along a known drug trafficking corridor is a relevant consideration that can give rise

to reasonable suspicion).

      The Court finds that, considering the totality of these circumstances, Trooper

Del Sordo acquired reasonable, articulable suspicion of Defendants’ criminal activity

through his initial traffic-related inquiries. And he did so before he measurably

extended or prolonged the stop. Instructive, and analogous, in this regard is the

Third Circuit’s recent decision in United States v. Wilson, 960 F.3d 136 (3d Cir. 2020).

      In Wilson, the Third Circuit similarly concluded that the officer did not

impermissibly prolong the traffic stop. Id. at 145-46. There, after pulling the vehicle

over, the officer immediately began making traffic-related inquiries of the car’s

occupants—including discussing the reason for the traffic stop, inquiring as to the

occupants’ license and registration, asking about the car’s rental status, and visually


11 Requesting the driver’s and passenger’s identification is part of the ordinary
inquiries of a traffic stop, as is asking about travel plans and any relevant car rental
agreements. See, e.g., Garner, 961 F.3d at 267-68, 271-72; United States v. Wilburn,
No. 18-115, 2021 WL 1310423, at *27-28 (W.D. Pa. April 8, 2021) (Hornak, C.J.);
United States v. Terry, No. 18-24, 2019 WL 2176330, at *14, *16 (W.D. Pa. May 20,
2019) (Gibson, J.).
                                         - 16 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 17 of 21




observing the car’s interior. Further, the officer simultaneously communicated with

police dispatch—about the driver’s identification and the car’s rental status—and the

car’s occupants, whose explanation regarding their travel plans caused the officer to

suspect criminal activity. Through this progression, the officer’s conversations and

observations led him to form a reasonable suspicion that the occupants were engaged

in drug trafficking (e.g., they were in a rental car, the person on the rental agreement

was not in the car, they had no luggage despite claiming they had longer travel plans,

etc.). The Third Circuit reasoned that during these ten minutes of traffic-related

inquires, the officer did not extend the stop, as he “had not heard back from dispatch

with information about [Defendant] and the rental car, [so] the stop was still justified

for traffic enforcement.” Id. at 146. And the Court further found that through these

inquiries, the officer had developed sufficient reasonable suspicion to investigate the

occupants for drug trafficking. Id.

        Here, like in Wilson, Trooper Del Sordo was engaged in traffic-related

inquiries from the moment the stop began, and he acquired reasonable suspicion of

Defendants’ criminal drug activity within the first few minutes of the stop and before

any extension occurred. Through his initial traffic-related inquiries, Trooper Del

Sordo: observed Defendants’ nervous/evasive behavior; learned that Defendants’

vehicle was a rental (a known method for drug transport); observed the potent and

unique air freshener (a known masking agent); learned that Mr. Valdez lacked a

license and was from a drug cartel epicenter in Mexico; and discovered that

Defendants were traveling on a known drug trafficking corridor. Considering the

totality of the circumstances and his training and experience, Trooper Del Sordo “had

learned more than enough to establish reasonable, articulable suspicion” through his

initial traffic inquiries, so “by the time [he] extended the stop to investigate other

crimes, he had more than enough evidence to establish reasonable suspicion that

[Defendants were] involved in drug trafficking.” Id. (cleaned up); see also Garner, 961

                                         - 17 -
        Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 18 of 21




F.3d at 271 (“We hold Trooper Ramirez had reasonable suspicion to extend the stop

based on information he obtained during the first few minutes of the traffic stop and

before he engaged in any unrelated investigation. So no unlawful extension of the

traffic stop ever occurred.”). 12

       For these reasons, Trooper Del Sordo had the requisite reasonable suspicion

even before he had extended the stop. Assuming he did prolong the stop at some later

point, it was permissible for him to do so. The duration and scope of the traffic stop

were therefore lawful.

III.   Defendants voluntarily consented to the search of the vehicle.

       Lastly, Defendants argue that Mr. Romero’s consent to Trooper Del Sordo’s

search of the vehicle was not voluntary, and thus the search was unlawful. The Court

disagrees, and concludes that Mr. Romero voluntarily consented to the search.

       A search conducted pursuant to consent is “one of the specifically established

exceptions to the requirements of both a warrant and probable cause.” United States

v. Price, 558 F.3d 270, 277 (3d Cir. 2009) (cleaned up). To be valid, however, the

“consent must be voluntarily made, and the person giving consent to search must

have the authority to do so.” United States v. Morales, 861 F.2d 396, 399 (3d Cir.

1988) (cleaned up). The government bears the burden to show, by a preponderance




12The Third Circuit’s decision in Wilson also suggests, on an additional basis, that
Trooper Del Sordo never extended the stop at any point prior to Mr. Romero
consenting to the vehicle’s search. In Wilson, the Third Circuit reasoned that the
traffic stop remained “justified for traffic enforcement” until the officer had “heard
back from dispatch with information about [Defendant] and the rental car.” Wilson,
960 F.3d at 146. Here, Trooper Del Sordo did not finish running traffic-related
inquiries on his computer until shortly before Mr. Romero consented to the search of
the vehicle.    Thus, the traffic stop arguably remained “justified for traffic
enforcement” until Mr. Romero consented to the search.
                                        - 18 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 19 of 21




of the evidence, that the consent was valid. United States v. Matlock, 415 U.S. 164,

177, n.14 (1974).

      To begin with, there is no dispute that Mr. Romero had the authority to consent

to the search, as he was the sole renter of the vehicle. FOF ¶ 17; cf. Morales, 861 F.2d

at 399 (“Authority to consent to a search arises from mutual use of the property by

persons generally having joint access or control for most purposes[.]” (cleaned up)).13

      Turning to the disputed issue of whether Mr. Romero’s consent was voluntary,

the Court must examine the totality of the circumstances. See, e.g., Schneckloth v.

Bustamonte, 412 U.S. 218, 227 (1973) (“[T]he question whether a consent to a search

was in fact ‘voluntary’ or was the product of duress or coercion, express or implied, is

a question of fact to be determined from the totality of all the circumstances.”); Price,

558 F.3d at 278 (“There is no talismanic definition of ‘voluntariness,’ mechanically

applicable to the host of situations where the question has arisen.” (cleaned up)).

Courts consider several factors to determine voluntariness, no single one of which is

dispositive. See, e.g., Price, 558 F.3d at 278. Factors that may be relevant include:

the age, education, and intelligence of the subject; whether the subject was advised

of his or her constitutional rights; the length of the encounter; the repetition or

duration of the questioning; the use of physical punishment; the setting in which the

consent was obtained; and the parties’ verbal and non-verbal actions. Id. (citations

omitted). While it’s a consideration in this analysis, “the government is not required



13It does not matter that Mr. Valdez also did not expressly consent to the search. Cf.
Matlock, 415 U.S. at 171 (“[It is] clear that when the prosecution seeks to justify a
warrantless search by proof of voluntary consent, it is not limited to proof that
consent was given by the defendant, but may show that permission to search was
obtained from a third party who possessed common authority over or other sufficient
relationship to the premises or effects sought to be inspected.”); Morales, 861 F.2d at
399 (“[I]t is reasonable to recognize that any of the co-inhabitants has the right to
permit the inspection in his own right and that the others have assumed the risk that
one of their number might permit the common area to be searched.” (cleaned up)).
                                         - 19 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 20 of 21




to advise the defendant of his right to refuse consent before eliciting his consent.” Id.

at 279 (cleaned up).

      Weighing the totality of the circumstances here, the Court finds that Mr.

Romero voluntarily consented to the search. As shown by the dashcam video and

audio, Trooper Del Sordo was polite and cordial to Defendants for the duration of the

traffic stop. His tone was conversational and his demeanor nonthreatening, including

an absence of any show of force—he did not handcuff, restrain, or touch Defendants

prior to his request for consent. Nor did he verbally threaten Defendants or promise

them anything. Further, the traffic stop occurred in broad daylight, on the side of a

well-populated road. And for the entire time before Mr. Romero provided consent,

Trooper Del Sordo was the only trooper present (and after consent was given, only

one additional trooper arrived to assist Trooper Del Sordo). FOF ¶¶ 5-6, 24-26.

      Additionally, Trooper Del Sordo’s conversation with Mr. Romero, prior to

consent, was brief—less than eight minutes. And when Trooper Del Sordo asked Mr.

Romero for consent to search the vehicle, Mr. Romero immediately provided consent

without hesitation. Indeed, throughout Trooper Del Sordo’s search of the vehicle,

during which Defendants stood only several feet away with a full view of what was

happening, Defendants made no indication, either verbal or non-verbal, that they did

not consent to the search. FOF ¶¶ 23, 26.

      There is also nothing about Mr. Romero’s age, intelligence, or education that

suggest he did not voluntarily consent. Mr. Romero has represented that he has a

bachelor’s degree in industrial engineering and was in his mid-twenties when the

traffic stop occurred. ECF 37, p. 2. While English is not Mr. Romero’s first language,

it is clear he fully understood what Trooper Del Sordo was asking, and there is no

evidence that Mr. Romero was unaware of what was happening.

      To be sure, there are a few considerations that cut the other way—but in the

end, they do not change the Court’s conclusion. First, Mr. Romero was sitting in

                                         - 20 -
       Case 2:19-cr-00349-NR Document 107 Filed 09/09/21 Page 21 of 21




Trooper Del Sordo’s police car when he provided consent. FOF ¶ 19. But Mr. Romero

was sitting in the front seat of the car, a much less coercive position than if he had

been in the back seat; and this factor does not negate the voluntariness of Mr.

Romero’s consent. See United States v. Bowen, No. 5-41, 2007 WL 710302, at *6 (E.D.

Pa. Mar. 6, 2007) (concluding that the consent was voluntary despite the defendant

providing consent inside an ATF vehicle). Second, it is unclear at what point Trooper

Del Sordo returned Defendants’ identification documents. But nothing indicates that

Trooper Del Sordo had the identification documents when Mr. Romero provided

consent, nor that Mr. Romero felt coerced or compelled to provide consent because of

this. Third, Trooper Del Sordo never informed Mr. Romero that he could refuse

consent. But as noted above, Trooper Del Sordo was not required to inform Mr.

Romero of his right. At bottom, considering the totality of the circumstances and the

fact that no one factor is determinative, the preponderance of the evidence shows that

Mr. Romero’s consent was voluntary. See Price, 558 F.3d at 278 (“[N]o case should

turn on the presence or absence of a single controlling criterion.” (cleaned up)).

      The considerations outlined above, taken together, establish that Mr. Romero

voluntarily consented to the search. See, e.g., Price, 558 F.3d at 279-80; United States

v. Kim, 27 F.3d 947, 955 (3d Cir. 1994). As such, Trooper Del Sordo lawfully searched

Defendants’ vehicle.

                                   CONCLUSION

      For these reasons, the Court will deny Defendants’ motions to suppress. ECF

57; ECF 91. An appropriate order follows.




DATE: September 9, 2021                           BY THE COURT:
                                                  /s/ J. Nicholas Ranjan
                                                  United States District Judge


                                         - 21 -
